Title: Extracts of Henry Mackenzie’s Journal, [29 April 1784–2 May 1784]
From: Mackenzie, Henry
To: 



[April 29–May 2, 1784]


Thursday 29th.
Went to see Dr Franklin.— His House elegant & excellently situated at Passy on an Eminence commandg a View of the River

& the Country beyond it.— In good health & a green old Age, except that he has the Stone wh [which] however does not trouble him except when he is driven in a Carriage. Wears now his own thin grey Locks wh look very venerable.— Walks every Day for about 2 Hours.— Would wish to visit England but for fear of the Motion of a Carriage.— Our Conversn chiefly about the Balloons, wh He thinks may be turnd to usefull Purposes & that Means may be found of directing them. He saw a Man work a Boat over the River opposite to his House by a machine like the Wings of a Windmill, wh he turnd round wt his Hand— Something like that may guide the Balloon. Surprised as I was, at the Adventurers not complg [complaining] of Dizziness; but some of them did feel it while near the Earth; but afterwds when they lost the Idea of relative Distance they ceased to feel it. One of the things wh appear’d most tremendous to them was the perfect & awfull Silence wh reign’d around them, the Wind having no Subject on wh to make a Noise. He thinks that both Mongolfiers & Charles’s Method of filling it will be usefull. The first for War, because they can be always in the Baggage of an Army & can be instantly fill’d; the Second for Journeys, because it is

less exposed to Accidents, & needs less constant Attention for a long continued Purpose— Query by me of the Danger from the electric Fire in Summer; he answd that he was told the Gaz, tho highly inflammable when mix’d wt a certain propn [proportion] of common Air was quite the reverse when unmixed.


Sunday 2nd May.
Dined with Dr Franklin— Compy [Company] Mr Hartley, Mr Jay, &c. High Eulogium of Ld Chatham— Junius written by Ld Campden.— An Invention of a Grate by Dr F. for clear burning of Coal.— Flame acts as a preservative agt [against] the Burning of any Substance, therefore any thing burns slower when surrounded with Flame.— Young Franklin formerly Temple a Companion of my poor Brother Jamie at Kensington.

